      Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 1 of 8



     BETSY C. MANIFOLD (182450)
 1   manifold@whafh.com
     RACHELE R. BYRD (190634)
 2   byrd@whafh.com
     BRITTANY N. DEJONG (258766)
 3   dejong@whafh.com
 4   WOLF HALDENSTEIN ADLER
      FREEMAN & HERZ LLP
 5   750 B Street, Suite 1820
     San Diego, CA 92101
 6   Telephone: 619/239-4599
     Facsimile: 619/234-4599
 7
     MARK C. RIFKIN (pro hac vice)
 8   rifkin@whafh.com
     MATTHEW M. GUINEY (pro hac vice)
 9   guiney@whafh.com
     WOLF HALDENSTEIN ADLER
10     FREEMAN & HERZ LLP
     270 Madison Avenue
11   New York, NY 10016
     Telephone: 212/545-4600
12   Facsimile: 212/545-4677
13
     Interim Class Counsel for the Plaintiffs in In re Apple iPhone Antitrust Litigation,
14   No. 4-11-cv-06714-YGR

15                                UNITED STATES DISTRICT COURT

16                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                        OAKLAND DIVISION
18    EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR
19
                                      Plaintiff, CONSUMER PLAINTIFFS’ AMICUS BRIEF
20                                               REGARDING TRIAL ELEMENTS, LEGAL
                         vs.                     FRAMEWORK AND REMEDIES
21
22    APPLE INC.,                                 JUDGE:         Hon. Yvonne Gonzalez Rogers
                                                  CTRM:          1 – 4th Floor
23                                  Defendant.
      APPLE INC.,
24
25                             Counterclaimant,

26                       vs.
27
      EPIC GAMES, INC.,
28
                           Counter-Defendant.

     CONSUMER PLAINTIFFS’ AMICUS BRIEF RE TRIAL                            Case No. 3:30-cv-05640-YGR
     ELEMENTS, LEGAL FRAMEWORK AND REMEDIES
      Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 2 of 8




 1            Pursuant to the Court’s October 21, 2020 Order (ECF No. 132), Plaintiffs in In re Apple
 2   iPhone Antitrust Litigation, No. 4-11-cv-06714-YGR (the “Consumer Plaintiffs”) hereby submit
 3   this amicus brief to respond to certain limited portions of the parties’ Joint Submission
 4   Regarding Trial Elements, Legal Framework and Remedies (ECF No. 276) (the “Joint
 5   Submission”). Consumer Plaintiffs reserve all their rights to address at a later date in In re Apple
 6   iPhone Antitrust Litigation, No. 4-11-cv-06714-YGR, any issue addressed in the Joint
 7   Submission, whether or not Consumer Plaintiffs address it in this amicus brief.
 8     I.     Relevant Market—Product Market Definition (Joint Submission, § 4.1)
 9               a. Analytical Framework (Joint Submission, § 4.1.1)
10            Consumer Plaintiffs agree with the Undisputed Principles and Epic’s Position on the
11   Disputed Principles.     With regard to Apple’s reference to two-sided transaction platforms,
12   Consumer Plaintiffs incorporate by reference their discussion of the distinction between two-
13   sided platforms in general and two-sided transaction platforms, infra., a distinction which Apple
14   blurs.
15    II.     Single-Brand Markets (Joint Submission, § 4.1.2)
16            Consumer Plaintiffs agree with the parties’ Undisputed Principles. Consumer Plaintiffs
17   also agree with Epic’s Position on the Disputed Principles, including its distinction of Apple’s
18   citations. See Joint Submission at 13-14.
19            In addition, to the extent Apple includes its discussion of a single-brand market involving
20   two-sided transaction platforms to imply that Apple’s App Store is a two-sided transaction
21   platform like the one described in Ohio v. Am. Express Co., 138 S. Ct. 2274 (2018) (“Am. Ex.”),
22   Consumer Plaintiffs dispute that implication. As the Supreme Court explained in Am. Ex., a two-
23   sided transaction platform is “best understood as supplying only one product – transactions –
24   which is jointly consumed” by the parties on both sides of the platform. Id. at 2286 n.8. In
25   contrast, shortly after deciding Am. Ex., the Supreme Court explained in Apple v. Pepper, 139 S.
26   Ct. 1514, 1518 (2019), that Apple’s App Store is an “electronic store where iPhone owners can
27   purchase iPhone applications from Apple.” Id. The Supreme Court did not identify the App
28   Store as a two-sided transaction platform because it does not sell a single product that is jointly


     CONSUMER PLAINTIFFS’ AMICUS BRIEF RE TRIAL                            Case No. 3:30-cv-05640-YGR
     ELEMENTS, LEGAL FRAMEWORK AND REMEDIES
                                                                                                    -1-
      Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 3 of 8




 1   consumed by parties on both sides of the transaction the way that the ancillary credit card
 2   transactions were in Am. Ex. The fact that Apple collects payments from its customers (iOS
 3   device owners who download apps onto their devices) and remits payments to its suppliers (the
 4   app developers) does not make the App Store a two-sided transaction platform any more than a
 5   corner grocery, which does the same thing. See also Pepper, 139 S. Ct. at 1519 (Apple App
 6   Store is a monopolistic retailer overcharging consumers); id. at 1523 (“If the retailer’s unlawful
 7   monopolistic conduct caused a consumer to pay the retailer a higher-than-competitive price, the
 8   consumer is entitled to sue the retailer under the antitrust laws.”)
 9          The nature of the App Store does not change – and it does not become a two-sided
10   transaction platform – merely because consumers and suppliers have asserted independent claims
11   against Apple. “Multiple suits are not atypical when the intermediary in a distribution chain is a
12   bottleneck monopolist or monopsonist (or both) between the manufacturer on the one end and
13   the consumer on the other end. A retailer who is both a monopolist and a monopsonist may be
14   liable to different classes of plaintiffs – both to downstream consumers and to upstream suppliers
15   – when the retailer’s unlawful conduct affects both the downstream and upstream markets.”
16   Pepper, 139 S. Ct. at 1525.
17          Not all two-sided platforms fit the above description of a two-sided transaction platform.
18   For example, grocery stores, shopping malls, and the Apple App Store provide distinct services
19   to consumers and app developers, and consumers can visit those platforms without a clear
20   counterparty in mind (e.g., an app) for purchase. Therefore, they do not fit the definition of the
21   two-sided transaction platform discussed in Am. Ex.
22   III.   Two-Sided Platforms (Joint Submission, § 4.1.4)
23          Consumer Plaintiffs agree with the Undisputed Principles and with Epic’s Position on the
24   Disputed Principles.
25          Further, to the extent Apple’s disputed position on two-sided platforms and its citation to
26   Am. Ex., 138 S. Ct. at 2280, which involved a two-sided transaction platform, is meant to imply
27   that Apple’s App Store is a two-sided transaction platform, Consumer Plaintiffs dispute that
28   implication and incorporate by reference its discussion in Section II, supra.


     CONSUMER PLAINTIFFS’ AMICUS BRIEF RE TRIAL                             Case No. 3:30-cv-05640-YGR
     ELEMENTS, LEGAL FRAMEWORK AND REMEDIES
                                                                                                  -2-
      Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 4 of 8




 1          Moreover, the “pronounced” indirect networks effects and “interconnected pricing and
 2   demand” exhibited by the two-sided transaction platform at issue in Am. Ex. existed because of
 3   the single, simultaneous transaction. Id., 138 S. Ct. at 2286. Not all two-sided platforms
 4   experience these effects and pricing and demand interconnection. Further, the platform in US
 5   Airways, Inc. v. Sabre Holdings Corp., 938 F.3d 43 (2d Cir. 2019), cited by Apple, was also a
 6   two-sided transaction platform. Id. at 58.
 7   IV.    Section 2 of the Sherman Act—Monopolization—Monopoly Power (Joint
 8          Submission, § 7.1)

 9          Consumer Plaintiffs agree with the Undisputed Principles and with Epic’s Position on the
10   Disputed Principles. With regard to Apple’s citation to Am. Ex., 138 S. Ct. at 2281 n.1 for the
11   proposition that in two-sided platform markets “[i]ndirect network effects [] limit [a] platform’s
12   ability to raise overall prices and impose a check on its market power,” Consumer Plaintiffs
13   incorporate herein by reference their discussion in Sections II and III, supra, of the distinction
14   between two-sided platforms in general and the two-sided transaction platform at issue in Am.
15   Ex. Not all two-sided platforms experience indirect network effects.
16    V.    Section 2 of the Sherman Act—Monopolization—Willful Maintenance of Monopoly
17          Power—Anticompetitive Effects (Joint Submission, § 7.2.2)

18          Consumer Plaintiffs agree with the Undisputed Principles, except for the statement that in
19   a two-sided market, courts must take into consideration the effects of the defendant’s conduct on
20   both sides of the market, citing Am. Ex., 138 S. Ct. at 2287. As discussed supra in Sections II
21   through IV, the two-sided platform in Am. Ex. was a two-sided transaction platform. While that
22   statement may be accurate as to two-sided transaction platforms, it does not apply to all two-
23   sided platforms.
24          Consumer Plaintiffs agree with Epic’s Position. With regard to Apple’s discussion of
25   two-sided transaction platforms, Consumer Plaintiffs incorporate by reference their discussion of
26   this issue in Sections II through IV, supra.
27   ///
28   ///


     CONSUMER PLAINTIFFS’ AMICUS BRIEF RE TRIAL                             Case No. 3:30-cv-05640-YGR
     ELEMENTS, LEGAL FRAMEWORK AND REMEDIES
                                                                                                  -3-
      Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 5 of 8




 1   DATED: February 5, 2021                WOLF HALDENSTEIN ADLER
                                             FREEMAN & HERZ LLP
 2
                                            BETSY C. MANIFOLD
 3                                          RACHELE R. BYRD
                                            BRITTANY N. DEJONG
 4
 5                                           /s/ Rachele R. Byrd
                                                RACHELE R. BYRD
 6
 7                                          750 B Street, Suite 1820
                                            San Diego, CA 92101
 8                                          Telephone: 619/239-4599
                                            Facsimile: 619/234-4599
 9
                                            WOLF HALDENSTEIN ADLER
10                                           FREEMAN & HERZ LLP
                                            MARK C. RIFKIN
11                                          MATTHEW M. GUINEY
                                            270 Madison Avenue
12                                          New York, NY 10016
                                            Telephone: 212/545-4600
13                                          Facsimile: 212/545-4677
14                                          Interim Class Counsel for Consumer Plaintiffs in
                                            In re Apple iPhone Antitrust Litigation,
15                                          No. 4-11-cv-06714-YGR
16
17
18
19
20
21
22
23
24
25   Apple2:27029

26
27
28


     CONSUMER PLAINTIFFS’ AMICUS BRIEF RE TRIAL                         Case No. 3:30-cv-05640-YGR
     ELEMENTS, LEGAL FRAMEWORK AND REMEDIES
                                                                                            -4-
        Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 6 of 8



 1                                      CERTIFICATE OF SERVICE

 2   I, Alexandra Loutsenhizer, the undersigned, declare:

 3           1.      That declarant is and was, at all times herein mentioned a resident of the County

 4   of San Diego, over the age of 18 years, and not a party to or interested in the within action; that

 5   declarant’s business address is 750 B Street, Suite 1820, San Diego, CA 92101.
              2.     That on February 5, 2021, declarant served the foregoing:
 6
              CONSUMER PLAINTIFFS’ AMICUS BRIEF REGARDING TRIAL ELEMENTS,
 7
              LEGAL FRAMEWORK AND REMEDIES
 8
      by electronic mail to the counsel listed on the attached service list.
 9
              I declare under penalty of perjury that the foregoing is true and correct. Executed this 5th
10   day of February 2021, at San Diego, California.
11

12

13                                           ALEXANDRA LOUTSENHIZER
14

15

16

17

18

19

20

21

22

23

24

25
     27031
26

27

28                                            -1-
                                    CERTIFICATE OF SERVICE
      Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
          Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 7 of 8

IN RE APPLE iPHONE ANTITRUST LITIGATION
Case Nos.: 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
Service List – February 1, 2021
Page 1

PLAINTIFFS’ INTERIM CLASS COUNSEL
Betsy C. Manifold
Rachele R. Byrd                              Cynthia E. Richman
Brittany N. DeJong                           Harry R. S. Phillips
WOLF HALDENSTEIN ADLER                       Mark A. Perry
 FREEMAN & HERZ LLP                          GIBSON, DUNN & CRUTCHER LLP
750 B Street, Suite 1820                     1050 Connecticut Avenue, N.W.
San Diego, CA 92101                          Washington, D.C. 20036-5306
       619/239-4599                                  202/955-8234
       619/234-4599 (fax)                            202/530-9691 (fax)
manifold@whafh.com                           crichman@gibsondunn.com
byrd@whafh.com                               hphillips2@gibsondunn.com
dejong@whafh.com                             mperry@gibsondunn.com

Mark C. Rifkin                               Veronica S. Lewis
Matthew M. Guiney                            GIBSON, DUNN & CRUTCHER LLP
WOLF HALDENSTEIN ADLER                       2100 McKinney Avenue, Suite 1100
  FREEMAN & HERZ LLP                         Dallas, TX 75201
270 Madison Ave.                                     214/698-3100
New York, NY 10016                                   214/571-2900 (fax)
       212/545-4600                          vlewis@gibsondunn.com
       212/545-4677 (fax)
rifkin@whafh.com                             Ethan Dettmer
guiney@whafh.com                             Eli M. Lazarus
                                             GIBSON, DUNN & CRUTCHER LLP
David C. Frederick                           555 Mission Street, Suite 3000
KELLOGG, HANSEN, TODD,                       San Francisco, CA 94105-0921
 FIGEL & FREDERICK, P.L.L.C.                        415/393-8200
1615 M Street, NW Suite 400                         415/393-8306 (fax)
Washington, D.C. 20036                       edettmer@gibsondunn.com
       202/326-7900                          elazarus@gibsondunn.com
       202/326-7999 (fax)                    AppleAppStoreDiscovery@gibsondunn.com
dfrederick@kellogghansen.com
                                             David R. Eberhart
                                             Anna T. Pletcher
COUNSEL FOR DEFENDANT APPLE INC.             O’MELVENY & MYERS LLP
                                             Two Embarcadero Center, 28th Floor
Theodore J. Boutrous Jr.                     San Francisco, CA 94111
Richard J. Doren                                    415/984-8700
Daniel G. Swanson                                   415/984-8701 (fax)
Jay P. Srinivasan                            deberhart@omm.com
Dana Lynn Craig                              apletcher@omm.com
GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue                       Katrina Robson
Los Angeles, CA 90071-3197                   Evan Schlom
        213/229-7000                         Elena Zarabozo
        213/229-7520 (fax)                   O’MELVENY & MYERS LLP
tboutrous@gibsondunn.com                     1625 Eye Street NW
rdoren@gibsondunn.com                        Washington, DC 20006
dswanson@gibsondunn.com                             202/383-5300
jsrinivasan@gibsondunn.com                          202/383-5414 (fax)
dcraig@gibsondunn.com                        krobson@omm.com
                                             eschlom@omm.com
           Case 4:20-cv-05640-YGR Document 325 Filed 02/05/21 Page 8 of 8

IN RE APPLE iPHONE ANTITRUST LITIGATION
Service List – January 1, 2021
Page 2

ezarabozo@omm.com                                510/725-3000
                                                 510/725-3001 (fax)
                                           shanas@hbsslaw.com
Scott Schaeffer                            bens@hbsslaw.com
O’MELVENY & MYERS LLP                      benh@hbsslaw.com
Plaza 66, Tower 1, 37th Floor
1266 Nanjing Road West
Shanghai 200040, China                     COUNSEL FOR INTERESTED PARTY EPIC
       86-21-2307-7000                     GAMES, INC.
       86-21-2307-7300 (fax)
sschaeffer@omm.com                         Christine A. Varney
Michelle Lowery                            Katherine B. Forrest
McDERMOTT WILL & EMERY LLP                 Gary A. Bornstein
2049 Century Park East, Suite 3200         Yonatan Even
Los Angeles, CA 90067-3206                 Lauren A. Moskowitz
       310/277-4110                        M. Brent Byars
       310/277-4730 (fax)                  CRAVATH, SWAINE & MOORE LLP
mslowery@mwe.com                           825 Eighth Avenue
                                           New York, NY 10019
Hannah L. Cannom                                   212/474-1000
Bethany M. Stevens                                 212/474-3700
WALKER STEVENS CANNOM LLP                  cvarney@cravath.com
500 Molina Street #118                     kforrest@cravath.com
Los Angeles, CA 90013
       213/337-9972                        gbornstein@cravath.com
       213/403-4906                        yeven@cravath.com
hcannom@wscllp.com                         lmoskowitz@cravath.com
bstevens@wscllp.com                        mbyars@cravath.com
                                           epic-mobileapps@cravath.com

DEVELOPER PLAINTIFFS’ INTERIM CLASS        Paul J. Riehle
COUNSEL                                    FAEGRE DRINKER BIDDLE & REATH LLP
                                           Four Embarcadero Center
Steve W. Berman                            San Francisco, CA 94111
Robert F. Lopez                                    415/591-7500
Ronnie Seidel Spiegel                              415/591-7510 (fax)
Ted Wojcik
HAGENS BERMAN SOBOL SHAPIRO LLP            paul.riehle@faegredrinker.com
1301 Second Avenue, Suite 2000
Seattle, WA 98101
        206/623-7292
        206/623-0594 (fax)
steve@hbsslaw.com
robl@hbsslaw.com
ronnie@hbsslaw.com
tedw@hbsslaw.com

Shana E. Scarlett
Benjamin J. Siegel
Ben Harrington
HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue, Suite 202
Berkeley, CA 94710
18652
